               Case 2:18-cv-01213-JCC Document 54 Filed 09/10/21 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MARIO RODRIGUEZ,                                     CASE NO. C18-1213-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    THE BOEING COMPANY,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s e-mail request to the Court for an
18   additional extension of the stay. Plaintiff seeks a brief extension to allow time for new counsel to
19   appear in this matter. Defendant does not oppose the extension. Accordingly, the stay in this
20   matter is EXTENDED to September 17, 2021.
21          DATED this 10th day of September 2021.
                                                             Ravi Subramanian
22
                                                             Clerk of Court
23
                                                             s/Sandra Rawski
24                                                           Deputy Clerk

25

26


     MINUTE ORDER
     C18-1213-JCC
     PAGE - 1
